By the Chancellor.
The following order may be entered : That, unless the appellees, or such of them as are in possession of the negroes, or any of them, belonging to the estate of the intestate of the appellant, enter into bond with a penalty equal to double the value of the said negroes in his, her, or their possession, with sufficient security, to be approved by Joseph Eggleston or Samuel Ford, of Amelia County, conditioned to save harmless, and to indemnify, the appellant against all debts that may come against his intestate, and to have the said negroes forthcoming to abide the future decree of this Court, the appellees, or such of them as may have any of the said negroes in his, her, or their possession, do deliver the same to the appellant.